DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3, 4, 6, 7, and 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 22, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsatoshi et al (JP 61271116A, previously of record, see attached) in view of Ouellette (US Patent No. 3,450,152, previously of record) and further in view of Taira (US Patent Application Publication (US Patent Application Publication No. 2004/0011062, previously of record).
Regarding claim 1, Matsatoshi discloses an air conditioner, comprising:
a refrigerant circuit (see figure 4) comprising a compressor (3, see figure 4 and section [0001], first paragraph), a condenser (4, see figure 4 and first paragraph of section [0001]), a pressure-regulating valve (1, see figures 4 and 5 and first paragraph of section [0001]), and an evaporator (2, see figure 4 and first paragraph of section [0001]); and
refrigerant contained in the refrigerant circuit, wherein
the refrigerant circuit is configured such that when the compressor is in operation the compressor will cause the refrigerant to flow through the refrigerant circuit in order of the compressor, the condenser, the pressure-regulating valve, and the evaporator (see figure 4),
the pressure-regulating valve comprises:
a case (outside of valve 1, see figure 5),

a flow path provided by partitioning the interior of the case by the diaphragm, the flow path permitting the refrigerant to flow through the pressure-regulating valve from a flow inlet portion (6, see figure 5 and second paragraph of section [0001]) that receives the refrigerant from the condenser to a flow outlet portion (13, see figure 5 and second paragraph of section [0001]) that provides the refrigerant to the evaporator,
a pressure reference chamber (space at pressure P1 above the diaphragm, see figure 5) partitioned from the flow path by the diaphragm and filled with inert gas,
a valve portion (8, see figure 5) disposed in the flow path,
a partition member (horizontal wall against which valve 8 closes, see figure 5) disposed in the flow path, the partition member including a hole (10, pressure equalizing hole, see figure 5 and second paragraph of section [0001]),
the pressure-regulating valve is configured to adjust a degree of opening of the valve portion to adjust a flow rate of the refrigerant flowing through the flow path, and
the valve portion comprises	a valve body connected to the diaphragm, and
a valve seat provided in the partition member, and
the pressure-regulating valve is configured such that the refrigerant can flow through the hole from the flow inlet portion to the flow outlet portion when the valve body is in contact with the valve seat.
It is noted that Masatoshi does not disclose the valve portion to be configured to:
increase the degree of opening when a pressure in the flow path is higher than a pressure in the pressure reference chamber, and

However, Ouellette discloses a valve (see figures 2 and 3) configured to increase the degree of opening when a pressure in the flow path of the valve is higher than the pressure in a pressure reference chamber (flow path is from left to right, see figure 2 for open and figure 3 for closed illustration; reference pressure chamber 32 is above diaphragm 30, see figures 2-4 and column 2 lines 69-72 and column 3 lines 1-7; an increase in the pressure of the reference pressure chamber will move the valve from an open position, as in figure 2, to a closed position, as in figure 3).
Furthermore, when constructing a valve controlled via a pressure reference chamber, it can be built either such that an increase in pressure closes the valve or built such that an increase in reference pressure opens the valve.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to configured the valve to increase the degree of opening of the valve when the pressure in the reference chamber decreases, and decrease the opening degree of the valve when the pressure in the reference chamber increases, as is disclosed by Ouellette, in the system of Masatoshi, in order control the valve under conditions (both environmental conditions and the refrigerant used) which require this control pattern to operate the system efficiently.
It is noted that Masatoshi does not disclose the refrigerant to be R32.
However, Taira explicitly discloses the use of R32 for a refrigeration system (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use R32, as is disclosed by Taira, in the system of Masatoshi in view of Ouellette, in order to use the best refrigerant for the particular project at hand.


However, Taira explicitly discloses the use of an amount of refrigerant which varies by the cooling capacity required (see paragraph [0012]), with 120-300g needed per kW of refrigerating capacity. This means the amount of R32 refrigerant Taira discloses is, for systems ranging in capacity from 1 kW (using the highest amount in the range provided by Taras) to 4.16 kW (using the lowest amount in the range provided by Taras, within the recited range of 300-500g of R32.

Regarding claim 15, the partition member of Masatoshi is disposed in the flow path and is configured to partition the flow path into a first region on a first side containing the flow inlet portion (upper portion, which includes inlet 6, see figure 5) side and a second region on a second side containing the flow outlet portion (lower portion, which includes outlet 13, see figure 5 and second paragraph of section [0001]).

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masatoshi et al (JPS6127116A, previously of record, see attached) in view of Ouellette (US Patent No. 3,450,152, previously of record) and further in view of Taira (US Patent Application Publication No. 2004/0011062, previously of record) as applied to claim 1 above, and further in view of Beatenbough et al (US Patent No. 3,702,066, previously of record).
Regarding claims 5 and 8, most elements are disclosed by Matsatoshi in view of Ouellette and further in view of Taira, as detailed above.
It is noted that Matsatoshi in view of Ouellette and further in view of Taira does not explicitly address whether or not the compressor is a variable-speed compressor.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a variable-speed compressor, as is disclosed by Beatenboug et al, in the system of Matsatoshi in view of Ouellette and further in view of Taira, in order to achieve the energy savings available from operating a compressor only as much as is needed to match the load.

Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive. The reasons are as follows.
It is argued on pages 6 and 7 that the claims have been amended, by cancelling claims 13 and 14, such that the drawings and specification should no longer be objected to. This is correct, and the objections have not been maintained.
It is argued on page 7 that the rejections under 112(a) of claims 13 and 14 are moot because the claims have been cancelled. This is correct, and the rejections have not been maintained.
It is argued on pages 8-9 that the examiner has not provided an English translation to the applicant of Masatoshi.
The examiner respectfully submits that the only translation used was a machine translation, which the applicant could have obtained for themselves. Furthermore, the same portions (namely, the figures) have been relied upon for the above rejections; the citations within the text are supplemental, and are not essential to comprehension of the rejection. Additionally, a machine translation accompanies this office action. 
Because the same portions of the same references are relied upon, this rejection has been made final.

As detailed in the above rejection and the accompanying machine translation, the applicant’s interpretation of the reference is incorrect, and the argument is unpersuasive.
All other arguments presented depend upon the alleged deficiency of Masatoshi, and are similarly unpersuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-8:00 M-S.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-272-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763